Citation Nr: 1607346	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active naval service from September 1979 to September 1983.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the June 2014 substantive appeal, the Veteran asked to be accorded a hearing before a Veterans Law Judge.  Later, in July 2015, the Veteran submitted a statement withdrawing his request.  


FINDING OF FACT

Bilateral hearing loss and tinnitus are etiologically related to the Veteran's acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran believes that he has bilateral hearing loss and tinnitus as a result of acoustic trauma sustained in active service.  He asserts that he was exposed to loud jet engine noise while working on the flight line during the course of his duties.  His DD Form 214 reflects that his military occupational specialty (MOS) while in active service was that of an aircrew equipment man.  His service treatment records (STRs) show that he was in the hearing conservation program during active service, indicative of a MOS that was subjected to hazardous noise.  Thus, the Board concedes that the Veteran sustained acoustic trauma during active service.  

STRs also show that, while the Veteran did not have a bilateral hearing loss disability for VA purposes at any time during active service, his hearing acuity decreased very slightly at 3000 and 4000 Hertz while he was in active service.  Regardless, the Veteran has indicated that he first experienced symptoms of hearing loss and tinnitus while he was in active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that respect.

At an October 2012 VA audiology evaluation, the Veteran again described in-service noise exposure but denied a post-service history of occupational noise exposure.  He reported that he had post-service recreational noise exposure in the form of weaponry usage, but indicated that he had utilized hearing protection in those instances.  The examiner diagnosed a bilateral hearing loss disability for VA purposes and tinnitus and opined that bilateral hearing loss disability was less likely as not caused by or a result of an event in active service.  The examiner noted that the Veteran had normal hearing at separation, there was no documentation of complaints of hearing loss in service, and he was unable to recall exactly when his hearing problems first began, only that they had gotten progressively worse over time.  The examiner further opined that an opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation.  

The October 2012 VA opinion regarding the etiology of the Veteran's bilateral hearing loss disability to be inadequate for adjudication purposes.  The Board notes that normal hearing at separation cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner does not appear to have considered the Veteran's reports of experiencing bilateral hearing loss disability during active service.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

With regard to the lack of an opinion on the etiology of the Veteran's tinnitus, the Board notes that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  It is simply not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Reliance upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the October 2012 VA examiner's inability to provide an opinion regarding the etiology of the Veteran's tinnitus, without additional explanation, cannot be used as negative evidence against the claim.  

Also of record is a July 2014 letter from the Veteran's private audiologist, Dr. G.P.  In his letter, Dr. G.P. opined that the Veteran's bilateral hearing loss disability and tinnitus began during active service.  In this regard, Dr. G.P. noted that the Veteran's bilateral hearing loss disability presented primarily as high frequency loss and that it was well documented that patients with a noise-induced hearing loss demonstrated a hearing loss similar to that of the Veteran's.  Dr. G.P. also stated that the overall clinical evidence suggested a bilateral noise-induced hearing loss.  Further, Dr. G.P. indicated that the clinical evaluation of the Veteran's tinnitus was also consistent with a noise-induced disability.  The Board finds that the July 2014 private opinion is adequate because the examiner considered the contentions of the Veteran and provided a supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board concedes that the Veteran sustained acoustic trauma during active service.  The VA medical opinions of record are not adequate evidence against the claims for service connection for bilateral hearing loss and tinnitus, as they do not consider all the pertinent facts and do not provide a complete, thorough, and detailed rationale supporting the conclusions reached.  The Veteran's private audiologist has competently opined that the Veteran's bilateral hearing loss disability and tinnitus are related to active service.  The Veteran has competently and credibly reported a decrease in hearing acuity and symptoms of tinnitus since service.  He has also credibly asserted a continuity of relevant symptomatology since service.  In addition, he has current diagnoses of tinnitus and bilateral hearing loss that constitutes a disability for VA purposes.  Accordingly, the Board finds that the evidence supports the claims for service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


